DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
1.	The amendment filed December 10, 2021 is acknowledged and has been entered.  Claim 2 has been canceled.  Claims 1, 4, 11, and 45 have been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 1-22 and 45, drawn to a chimeric antigen receptor, a nucleic acid molecule encoding said chimeric antigen receptor, an expression vector comprising said nucleic acid molecule, a virus comprising said nucleic acid molecule, and a cell transduced with said virus.
	Additionally, Applicant elected the species of the invention in which the hinge domain is a CD8 hinge domain, the transmembrane domain is the transmembrane domain of CD28, the signal transduction domain is a cytoplasmic domain of CD28 and CD3 zeta, the cell is a T cell, the binding molecule is an antibody, and the condition or disease is breast cancer.

3.	Claims 1, 4, 11, 15-29, and 34-45 are pending in the application.  Claims 23-29 and 34-44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2019.

4.	Claims 1, 4, 11, 15-22, and 45 have been examined.

Election/Restriction
5.	As before noted, the restriction and election requirement set forth in the Office action mailed August 3, 2019 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species in which the cell is a natural killer .

Information Disclosure Statement
6.	The information disclosure filed December 14, 2021 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 10, 2021.

Claim Rejections - 35 USC § 112 
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1, 4, 11, 15-22, and 45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 4, 11, 15-22, and 45 are indefinite because according to claim 1, as presently amended, the chimeric antigen receptor (CAR) a hinge domain of a “CD8” hinge domain, a transmembrane domain of “CD28”, and a signal transduction domain of a “CD28” cytoplasmic region, a “CD3 zeta” cytoplasmic region, or a “CD28” cytoplasmic region and a “CD3 zeta” cytoplasmic region.1  The use of the designations CD8”, “CD28”, and “CD3 zeta” as the sole means of identifying the polypeptides to which the claims refer renders the claims indefinite because different laboratories or clinics may use the same designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since, for example, it appears that “CD8” may also be known by a number of other aliases that include: “CD8-alpha”, “CD8A”, “Leu2”, “RHACD8-4”, and p32”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene2; as another example, a single 3  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designations “CD8”, “CD28”, and “CD3 zeta”, which are used to describe the polypeptide(s) to which the claims are directed, do not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Turning to a different but related issue, as noted above, the CAR comprises “a hinge domain of a CD8 hinge domain”, but is this domain the CD8 hinge domain or a portion thereof?  What is a “hinge domain” of a hinge domain of a CD8 polypeptide?  It is unclear. 
Similarly according to claim 1 the CAR comprises “a transmembrane domain of CD28”, but is this the transmembrane domain of a CD28 polypeptide or perhaps only a portion thereof?  It is unclear.
Then, in further accordance with claim 1, the CAR comprises “a signal transduction domain selected from the group consisting of the following (i)-(iii):  (i) a CD28 cytoplasmic region,  )ii) a CD3 zeta cytoplasmic region, and (iii) a CD28 cytoplasmic region and a CD3 zeta cytoplasmic region”, but here again it is not clear what portion of a CD28 polypeptide, a CD3 zeta polypeptide, and a CD28 polypeptide are those portions that are regarded as constituting the cytoplasmic regions of each.  Is the claimed CAR a fusion polypeptide 
Notably each of these different elements of the claimed CAR is a portion of a polypeptide, which need not have any particular specific activity or biologic function.  Therefore it is not possible to ascertain which portions of the polypeptides are those that must be present in the claimed invention.  For example, because it is not apparent what, if any, specific activity a signal transduction derived from a CD28 cytoplasmic region must have, if it is to be suitably used in constructing the claimed invention, it cannot be determined which portion of the cytoplasmic region of a given CD28 polypeptide the CAR must comprise such that it can be used in the manner intended of the claimed invention.
Here it seems important to remind Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Accordingly, as example, although the disclosure describes a CAR comprising a signal transduction comprising a polypeptide comprising the amino acid sequence of SEQ ID NO: 13 (i.e., the amino acid sequence of a human CD3z polypeptide), it would be improper to read such a limitation into the claims, which must be given the broadest, reasonable interpretation that is consistent with the disclosure.  In this case the specification clearly teaches “the signal transduction domain may [have an amino acid sequence that is] at least 80%, 85%, 90%, 95%, 97%, 98%, or 99% identical to the amino acid sequence of SEQ ID NO: 9, SEQ ID NO: 11 or SEQ ID NO: 13”; thus in light thereof, the signal transduction domain, which is, for example, a CD3 zeta cytoplasmic region need not be considered or regarded as being a polypeptide comprising SEQ ID NO: 13.    
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner 

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 1, 4, 11, 15-22, and 45 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Beginning at page 10 of the amendment filed December 10, 2021 Applicant has traversed the propriety of maintaining this or a similar ground of rejection as set forth by the previous Office action.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a chimeric antigen receptor (CAR) that binds to cotinine, which comprises an extracellular domain comprising an scFv antibody that binds to cotinine,5 a hinge domain of a CD8 hinge domain, a transmembrane domain of CD28, and an intracellular domain comprising a signal transduction domain any one or both of a CD28 cytoplasmic region and a CD3 zeta cytoplasmic region.  
According to claim 1 the “hinge domain” is the a hinge domain of CD8 hinge domain.  Whereas previously the claims were drawn to a CAR comprising a hinge domain of CD8 hinge domain comprising a sequence that is at least 95% identity to the sequence of SEQ ID NO: 3, the claims are now drawn to any given hinge domain of CD8 hinge domain, which according to the disclosure at page 9 may be, but is not necessarily, a 6
	Considering these facts it is submitted that the claims merely bid one skilled in the art to complete the inventive process by discovering which variants of a polypeptide comprising SEQ ID NO: 3, which have amino acid sequences that are at least 80% identical thereto, are suitably used as hinge domains in constructing the claimed invention 
It cannot be presumed a priori that any given polypeptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 3 will function in the same manner as the polypeptide of SEQ ID NO: 3 or if a CAR comprising a hinge domain comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 3 will function in the same manner as a CAR comprising the hinge domain of SEQ ID NO: 3.  The ability of any of the plurality of variants of the polypeptide of SEQ ID NO: 3 to substitute for the polypeptide of SEQ ID NO: 3, provided that functional equivalency is sought, can only be determined empirically.  If the functional equivalency is not sought, such that the variants may not necessarily have the same function as the polypeptide of SEQ ID NO: 3, then, it is submitted that the claims are drawn to a subject matter that has yet to be conceived.  Even so, Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Additionally, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Furthermore, Applicant is reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

      	In this instance, rather than adequately describing the variants of the polypeptide of SEQ ID NO: 3 to which the claims are directed and which may be suitably used in constructing the claimed invention such that it functions in the manner intended, Applicant attempts to lay claim to subject matter that cannot be immediately envisaged, recognized or distinguished.  Accordingly the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement.  It follows therefore that at best this application only adequately describes a CAR comprising a hinge domain comprising the amino acid sequence of SEQ ID NO: 3 such as a CAR comprising the amino acid sequence of SEQ ID NO: 15 or SEQ ID NO: 17.
Here it is again noted that no one element of the conventional CAR, typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.7  
Turning to another element of the claimed invention, namely the transmembrane domain, whereas the claims previously recited this element comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 5 or SEQ ID NO: 7, the claims, as presently amended, are directed to “a transmembrane domain of CD28”, which according to the disclosure at page 9 may be, but is not necessarily, a polypeptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 5 or SEQ ID NO: 7.  Here again it is not apparent what function the variants of the polypeptides of SEQ ID NO: 5 and SEQ ID NO: 7 must actually have if they are to be suitably used to construct the claimed invention, but presumably the variants are not functional equivalents and it cannot be presumed that any given variant comprising an amino acid sequence that is at 
The very same may be said of the CAR comprising the claimed signal transduction domain.  Whereas previously the claims recited that these elements comprised amino acid sequences that are at least 95% identical to SEQ ID NO: 9 or SEQ ID NO: 11 or SEQ ID NO: 13, the claims are presently not so limited.  According to the claims, as presently amended, neither the CD28 cytoplasmic region nor the CD3 zeta cytoplasmic region necessarily has any particular structure but according to the disclosure at pages 9 and 10, for example, it is evident that these elements might comprise (but not necessarily) an amino acid sequences that are only partially identical (e.g., 80%) to SEQ ID NO: 9 or SEQ ID NO: 11 or SEQ ID NO: 13.  Again, since the functions of the variants that are suitably used to construct the claimed invention such that it functions in the manner intended are not specified, it is not possible to screen the pluralities of polypeptides comprising amino acid sequences that are at least 80% identical to one of SEQ ID NO: 9 and SEQ ID NO: 10 or SEQ ID NO: 13 to identify which are suitably used as a signal Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
For added clarity, as explained in previous Office actions, it is well-known in the art that the consequence of amino acid substitutions upon the structure and function of a protein cannot be predicted, but must be determined empirically.  The unpredictable nature of the art is underscored by the teachings of Burgess et al. (J. Cell. Biol. 1990 Nov; 111 (5 Pt. 1): 2129-38).  Burgess et al. describes a study with results that exemplify the sensitivity of proteins to alterations of even a single amino acid in a sequence.  Burgess et al teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein.  Although published about 30 years ago, the state of the art today is very similar, despite advancements in our understanding of the relationships between structure and function; it continues to be necessary to empirically determine how amino acid substitutions in proteins such as CD28 affect its functional attributes.  At any rate, it cannot be presumed a priori that any given cytoplasmic domain of CD28, which has an amino acid sequence that is, for example, 80% identical to SEQ ID NO: 9, will function in the same manner as the polypeptide of SEQ ID NO: 9. 
So even if it might be presumed that the CAR must comprise a signal transduction 8 since it is not clear which portion or portions thereof must be retained, and moreover because it is not clear how it must function, it would seem that this particular element of the invention is not adequately described.  Similarly, even if it might be presumed that the CAR must comprise a signal transduction domain comprising a variant of a polypeptide comprising SEQ ID NO: 13, since it is not clear which portion or portions thereof must be retained, and moreover because it is not clear how it must function, it would seem that this particular element of the invention is not adequately described. 
In this instance since it is not evident how the signal transduction domain of the claims CAR must function, it cannot be determined which regions of the cytoplasmic domains of CD28 and CD3 zeta should be used or how a CAR comprising various different regions of the cytoplasmic domains of CD28 and CD3 zeta can be used. 
Lastly with particular regard to claim 45, which as presently amended depends from claim 1, it is noted that according to the claim the cytoplasmic region of CD3 zeta comprises an amino acid sequence of SEQ ID NO: 13.  An amino acid sequence is any two contiguous amino acids of a given amino acid sequence; therefore the claim is broadly but reasonably construed as being drawn to a CAR comprising any of a plurality of substantially disparate cytoplasmic regions of CD3 zeta, which comprise an amino acid comprising any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 13.  Such a plurality is not adequately described by this application.  This is evident given the fact that the structures of the CARs comprising these cytoplasmic regions of CD3 zeta are so very different and yet the cytoplasmic regions of CD3 zeta need not have any particular functional attributes.  Thus, there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the claimed plurality of cytoplasmic regions of CD3 zeta and any one common functional feature.  As a consequence the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the cytoplasmic regions of CD3 zeta, which 
Thus it would seem that if the structures of the claimed CAR might vary substantially depending upon which regions of the cytoplasmic domains of a CD28 polypeptide and a CD3 zeta polypeptide are selected for use in constructing a CAR the functional attributes of the CAR must be determined empirically.
At best, given the disclosure, it might only seem obvious to construct any or all of the structural variants that encompassed by the claims to determine which function as required and/or are suitably and effectively used as intended, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structural and functional properties, which can be used to practice the claimed processes, so as to achieve the sought-after objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the structure and functional properties of the claimed CAR, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Notably Applicant has argued that the elements of the claimed CAR are described 9  Nevertheless, the claimed CAR is not one that is comprised of elements described by publications or patents such as U.S. Patent No. 10,358,494.
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

12.	The rejection of claims 1, 4, 11, 15-22, and 45 under 35 U.S.C. 112(a), because the specification, while being enabling for making and using an isolated chimeric antigen receptor (CAR) comprising an anti-cotinine single chain Fv (scFv) antibody comprising the amino acid sequence of SEQ ID NO: 1 adjoined to the N-terminus of a CD8 hinge domain comprising the amino acid sequence of SEQ ID NO: 3 adjoined to N-terminus of a CD28 transmembrane domain comprising the amino acid sequence of SEQ ID NO: 5 or SEQ ID NO: 7 adjoined to the N-terminus of an intracellular signal transduction domain comprising the intracellular signaling domains of CD28 and CD3 comprising the amino acid sequences of SEQ ID NO: 9 or SEQ ID NO: 11 and SEQ ID NO: 13, respectively, an isolated nucleic acid molecule encoding said CAR, an isolated expression vector comprising a nucleotide sequence encoding said CAR, an isolated virus comprising a nucleic acid molecule encoding said CAR, an isolated cell transduced with said virus, and an isolated T cell expressing said CAR on the cell surface, does not reasonably provide enablement for making and/or using the claimed invention, is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Beginning at page 11 of the amendment filed December 10, 2021 Applicant has 
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice10), it cannot be practiced without undue experimentation.  
Here it is not evident what function the claimed CAR must have but moreover it is not evident in particular what function the “signal transduction domain” of which the CAR is comprised must have.  Because it is presumed that CARs comprising structurally disparate “signal transduction domains” comprised of various different portions of the cytoplasmic region of CD28 and/or CD3 zeta will function differently it cannot be presumed that each of the different CARs encompassed by the claims will be used in the same manner.  It is submitted that undue experimentation would be necessary to make and then find out how each different embodiment of the claimed invention can be used, especially given the fact that the cell may be any of a T cell, a natural killer (NK) cell, and a macrophage.
In this instance it is submitted that the specification does little more than state a hypothesis that any given CAR comprising a structure according to the claims can be used as it is intended that the claimed invention be used and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997). 
In this instance, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to produce a CAR having a structure according to claim 1, which may be used as intended or possibly which may be used in some other manner, which might be discovered; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Notably Applicant has argued that the elements of the claimed CAR are described 11  Nevertheless, the claimed CAR is not one that is comprised of elements described by publications or patents such as U.S. Patent No. 10,358,494.
Applicant has argued that the fact that experimentation may be complex does not necessarily make it undue, but this argument is not found persuasive because it is submitted that the amount of additional experimentation that would be necessary to discover how the claimed invention might be practiced is an amount that would constitute an undue amount of experimentation.  This is largely because the art is highly unpredictable and it cannot be presumed a priori that any given “signal transduction domain” comprising, for example, any given amino acid sequence that is 90% identical to SEQ ID NO: 13 can be used to construct a CAR that functions as it should when expressed by any given cell (e.g., a T cell or an NK cell or a macrophage).  Still, considering the fact that it is not even apparent what specific activity or biological function the CAR or more particularly any of element thereof (with the exception of the extracellular domain comprising an scFv that must specifically bind to cotinine) must have (or retain), it would not even be possible to screen structural variants to determine which, if any, are functional.  Clearly then the amount of experimentation would be undue because in large part the artisan would be left to complete the inventive process by discovering not only how to produce the claimed invention but also how it can be used.
Given the generality of the claimed invention and the accompanying disclosure, it is suggested that practicing the claimed invention as intended might be akin to finding the proverbial needle in a haystack.  The specification, like the straws of a massive haystack, amounts to a very broad description of a chimeric fusion protein comprised of a plurality of elements, most of which lack any particular structural or functional attributes, which when expressed by any given type of cell (e.g., a T cell or a macrophage) convey 12
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1, 11, 16-22, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanska et al. (Cancer Res. 2012 Apr 1; 72 (7): 1844-52) in view of Park et al. (Exp. Mol. Med. 2012 Sep 30; 44 (9): 554-61) and U.S. Patent Application Publication No. 2008/0226650-A1 and in still further view of Kenderian et al. (Cancer Res. 2014 Nov 15; 74 (22): 6383-9) and U.S. Patent Application Publication No. 20180066034-A1 and either U.S. Patent Application No. 2004/0043401-A1 or WO2013063419-A2.
Beginning at page 13 of the amendment filed December 10, 2021 Applicant has traversed the propriety of maintaining this or a similar ground of rejection as set forth by the previous Office action.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Notably, an applied reference (i.e., U.S. Patent Application Publication No. 2008/0226650-A1) has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Accordingly, this rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was 
	Urbanska et al.  teaches engineered biotin-binding immune receptor (BBIR)-expressing T cells that bind exclusively to cancer cells pre-targeted with specific biotinylated polypeptides comprising antibodies that bind to tumor antigens at the surface of targeted cancer cells, where the BBIR comprises an antigen binding domain that specifically recognizes and binds to the biotin tag; see entire document (e.g., the abstract).  Urbanska et al. teaches the BBIR comprises an extracellular domain comprising monomeric or dimeric forms of avidin, which specifically binds to biotin, which is adjoined to N-terminus of the hinge region of CD8; see, e.g., page 1847, Figure 1.  Urbanska et al. teaches the extracellular domain of the BBIR is adjoined to the N-terminus of the transmembrane domain of CD8; and the transmembrane domain is adjoined to the N-terminus of an intracellular domain comprising the cytoplasmic intracellular signaling endodomains of human CD28 and human CD3; see, e.g., page 1847, Figure 1.  Urbanska et al.  teaches a nucleic acid molecule encoding the BBIR, as well as a lentiviral expression vector and virus particles encoding the BBIR, which were used to transduce T cells; see, e.g., page 1845.  
	Notably Urbanska et al. discloses that broad application and improved success of CARs in the clinic would necessitate a panel of bioengineered T cells with different specificities, custom-made for each individual, but practically speaking, this approach is technically and economically challenging.  Accordingly Urbanska et al. suggests that rather than creating CARs that target tumor-associated antigens, it would be more practical to produce CARs that are used more universally, namely CARs that bind to and recognize haptens such as biotin (see, e.g., page 1844).  As Urbanska et al. explains antibodies that bind to tumor-associated antigens are tagged by conjugation to a hapten such as biotin.  When used in conjunction with T cells engineered to express the 
Although Urbanska et al. uses the term BBIR for the most part to describe the chimeric antigen receptor (CAR) that is expressed by the cells, it is apparent the BBIR (or CAR) described by Urbanska et al. is functionally equivalent to the CAR to which the instant claims are directed in that it serves to redirect T cells to tumor cells.   The only difference between the BBIR and the claimed invention is that the latter comprises an extracellular domain comprising an antibody or antigen binding fragment thereof that specifically binds to cotinine.
This difference however is not an unobvious difference in view of the teachings of Park et al. and U.S. Patent Application Publication No. 2008/0226650-A1.	
Park et al. teaches cotinine, a hapten, as well as an antibody (e.g., an scFv) that specifically binds to cotinine; see entire document (e.g., the abstract; and page 558, column 2).  Park et al. teaches that there are advantages to using cotinine, as opposed to other haptens such as biotin and digoxigenin, to label or tag molecules to be selectively bound by antibodies (see, e.g., page 557, column 2). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced a recombinant T cell expressing the CAR suggested by Urbanska et al. but for replacement of the extracellular antigen binding domain comprising monomeric or dimeric avidin with an extracellular antigen binding domain derived from an anti-cotinine antibody as suggested by Park et al.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use the engineered CAR-expressing T cells to redirect T cells to targeted tumor cells as described by the prior art.  Moreover One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so because it would be expected that engineered T cells expressing cotinine-binding CARs could be used more universally to treat a variety of different types of cancer.  One ordinary skilled in the art would have had a reasonable expectation of success of doing so before the effective filing date of the claimed invention because the methodology that would have been used to do so was conventional and routine.  

This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2008/0226650-A1 (Park et al. (2008)).    
U.S. Patent Application Publication No. 2008/0226650-A1 (Park et al. (2008)) teaches an anti-cotinine antibody and antigen-binding fragments thereof; see entire document (e.g., the abstract).  Park et al. teaches the antibody is an scFv; see, e.g., paragraph [0048].  Park et al. teaches the antibody comprises a heavy chain variable domain comprising a CDR1 comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 23, a CDR2 comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 24, and a CDR3 comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 25 and a light chain variable domain comprising a CDR1 comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 26, a CDR2 comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 27, and a CDR3 comprising an amino acid sequence that is identical to the amino acid sequence set forth by this application as SEQ ID NO: 28; see, see, e.g., SEQ ID NOs: 19, 20, 21, 22, 23, and 24; and Example 3.13 

Each of Urbanska et al. and Park et al. teaches that which is set forth above but neither teaches a CAR comprising a hinge domain derived from CD8 and a transmembrane domain derived from CD28; nevertheless, Kenderian et al. teaches that most CARs constructed to date (as of the date of first publication, namely November 4, 2014) comprise either a CD8 hinge or an IgG hinge and then either a CD8 transmembrane domain or a CD28 transmembrane domain (see entire document and particularly the disclosure in column 2 at page 6384).  Thus, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have constructed a CAR comprising a hinge domain derived from the hinge domain of CD8 and a transmembrane domain derived from the transmembrane domain of CD28.  According to Kenderian et al. it was found that the incorporation of a CD28 transmembrane domain led to a higher level of CAR expression as compared with the expression level of a CAR comprising an OX40 transmembrane domain; whereas in the preclinical evaluation of a CD19-redirected CAR T cell it was found that the use of a CD8 hinge yielded a CAR exhibiting superior properties when compared to a CAR comprising a IgG4 hinge (see, e.g., page 6384).  Thus, it would have been evident that the functionality of a CAR may vary depending upon the nature or identity of both the hinge and the transmembrane domain, such that it would make sense to explore the various alternatives to determine which constructs exhibit optimal properties.  For this reason one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to have constructed a CAR comprising a hinge domain derived from 
Even so, Kenderian et al. expressly teaches the amino acid sequence of the human CD8 hinge domain or in this case a hinge domain comprising an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 3 (as set forth by the instant application).
Nevertheless, this deficiency is remedied by the teachings of U.S. Patent Application Publication No. 20180066034-A1.
U.S. Patent Application Publication No. 20180066034-A1 (Ma et al.) teaches a CAR comprising a hinge domain, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 3 (as set forth by the instant application); see, e.g., paragraphs [0100] and [0101]; and SEQ ID NO: 24.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced a recombinant T cell expressing the CAR suggested by Urbanska et al. but for replacement of the extracellular antigen binding domain comprising monomeric or dimeric avidin with an extracellular antigen binding domain derived from an anti-cotinine antibody as suggested by Park et al., wherein the hinge domain is derived from CD8 and comprises the amino acid sequence of SEQ ID NO: 3 (as set forth by the instant application) as suggested by Ma et al.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use the engineered CAR-expressing T cells to redirect T cells to targeted tumor cells as described by the prior art.  
With regard to the transmembrane domain, neither Urbanska et al. nor Park et al. teaches the inclusion in the CAR of a transmembrane domain, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 5 (as set forth by the instant application).
Nevertheless, this deficiency is remedied by the teachings of CN103483453-A.
CN103483453-A (Ding et al.) teaches a CAR comprising a transmembrane domain, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 5 (as set forth by the instant application); see, e.g., SEQ ID NO: 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced a recombinant T cell expressing the CAR suggested by Urbanska et al. but for replacement of the extracellular antigen binding domain comprising monomeric or dimeric avidin with an extracellular antigen binding domain derived from an anti-cotinine antibody as suggested by Park et al., wherein the transmembrane domain is derived from CD28 and comprises the amino acid sequence of SEQ ID NO: 3 as suggested by Ding et al. (i.e., a hinge domain comprising an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 5).  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use the engineered CAR-expressing T cells to redirect T cells to targeted tumor cells as described by the prior art.  
Furthermore, neither Urbanska et al. nor Park et al. teaches the inclusion in the CAR of a CAR comprising an intracellular signaling domain derived from CD3 zeta, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 13 (as set forth by the instant application), , which is included in another embodiment of the claimed invention.
Nevertheless, this latter deficiency is remedied by the teachings of U.S. Patent Application No. 2004/0043401-A1.
	U.S. Patent Application No. 2004/0043401-A1 (Sadelain et al.) teaches a CAR comprising an intracellular signaling domain derived from CD3 zeta, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 13 (as set forth by the instant application); see, e.g., SEQ ID NO: 14; and paragraph [0020].
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced a recombinant T cell expressing the CAR suggested by Urbanska et al. but for replacement of the extracellular antigen binding domain comprising monomeric or dimeric avidin with an extracellular antigen binding domain derived from an anti-cotinine antibody as suggested by Park et al., wherein the intracellular signaling domain derived from CD3 zeta comprises the amino acid sequence of SEQ ID NO: 14 as suggested by Sadelain et al. (i.e., a signal transduction domain comprising an amino acid sequence that identical to the amino acid sequence of SEQ ID 
Finally, either Urbanska et al. nor Park et al. teaches the inclusion in the CAR of an intracellular domain comprising the cytoplasmic intracellular signaling endodomain of human CD28, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 9 (as set forth by the instant application).
This deficiency is remedied by the teachings of WO2013063419-A2.
WO2013063419-A2 (Powell et al.) teaches a CAR comprising an intracellular domain comprising the cytoplasmic intracellular signaling endodomain of human CD28, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 9 (as set forth by the instant application); see, e.g., SEQ ID NO: 21.  In addition it is aptly noted that Powell et al. teaches a CAR comprising a CD8 hinge and a CD28 transmembrane domain, and an intracellular domain comprising both CD28 and CD3 signaling domains, wherein the hinge comprises the amino acid sequence of SEQ ID NO: 13 (see Detailed Description).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced a recombinant T cell expressing the CAR suggested by Urbanska et al. comprising an intracellular domain comprising the cytoplasmic intracellular signaling endodomain of human CD28, which comprises the amino acid sequence of SEQ ID NO: 21 (i.e., a cytoplasmic region of human CD28 comprising the amino acid sequence of SEQ ID NO: 9 as set forth by the instant application).  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use the engineered CAR-expressing T cells to redirect T cells to targeted tumor cells as described by the prior art. 
Applicant has argued that the claims are drawn to a CAR comprising an extracellular domain comprising an anti-cotinine scFv comprising a heavy chain variable domain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 23, a CDR2 comprising the amino acid sequence of SEQ ID NO: 24, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 25 and a light chain variable domain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 26, a CDR2 comprising the 
As noted above, U.S. Patent Application Publication No. 2008/0226650-A1 (Park et al. (2008)) teaches such an antibody and for the reasons mentioned above it is submitted that the claimed invention according to the rejected claims (i.e., claims 1, 11, 16-22, and 45) would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention.14    
  
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

18.	Claims 1, 11, 16-22, and 45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting, as being unpatentable over claims 1-17 of copending Application No. 16/503,984 in view of U.S. Patent Application Publication No. 20180066034-A1, U.S. Patent Application No. 2004/0043401-A1, and WO2013063419-A2.
At page 14 of the amendment filed December 10, 2021 Applicant has traversed the propriety of maintaining this or a similar ground of rejection as set forth by the previous Office action.
Although carefully considered, Applicant’s arguments have not been found persuasive for the following reasons:
Claims 1-17 of the copending application are drawn to a cell comprising a chimeric antigen receptor (CAR) that comprises an extracellular domain comprising an antigen binding domain or more particularly an antibody or antigen binding fragment thereof that specifically binds to cotinine, wherein the antibody comprises a heavy chain variable domain that comprises the amino acid sequence encoded by SEQ ID NO: 1, a light chain variable domain that comprises the amino acid sequence encoded by SEQ ID NO: 2, and a linker that adjoins the  heavy chain variable domain and the light chain variable domain and comprises the amino acid sequence encoded by SEQ ID NO: 3.  This antibody, which is a scFv antibody, comprises the disclosed amino acid sequence of SEQ ID NO: 11, which is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 1.  Therefore, the extracellular domain of the CAR to which the claims of the copending application are directed and that of the claimed invention are indistinguishable.  In further accordance with the claims of the copending application the CAR comprises a .  However, the claims of the copending application do not specify that the CAR comprises an extracellular domain comprising a CD8 hinge domain comprising the amino acid sequence of SEQ ID NO: 3 (as set forth by the instant application), a CD28 transmembrane domain comprising the amino acid sequence of SEQ ID NO: 5 or 7 (as set forth by the instant application), and a signal transduction domain comprising a CD28 cytoplasmic region comprising the amino acid sequence of SEQ ID NO: 9 or 11 (as set forth by the instant application) or a CD3 zeta cytoplasmic region comprising the amino acid sequence of SEQ ID NO: 13 (as set forth by the instant application).  Nevertheless, these deficiencies are remedied by the teachings of U.S. Patent Application Publication No. 20180066034-A1, U.S. Patent Application No. 2004/0043401-A1, and WO2013063419-A2.
U.S. Patent Application Publication No. 20180066034-A1 (Ma et al.) teaches a CAR comprising a hinge domain, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 3 (as set forth by the instant application); see, e.g., paragraphs [0100] and [0101]; and SEQ ID NO: 24.
	U.S. Patent Application No. 2004/0043401-A1 (Sadelain et al.) teaches a CAR comprising an intracellular signaling domain derived from CD3 zeta, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 13 (as set forth by the instant application); see, e.g., SEQ ID NO: 14; and paragraph [0020].
WO2013063419-A2 (Powell et al.) teaches a CAR comprising an intracellular domain comprising the cytoplasmic intracellular signaling endodomain of human CD28, which comprises an amino acid sequence that identical to the amino acid sequence of SEQ ID NO: 9 (as set forth by the instant application); see, e.g., SEQ ID NO: 21.  In addition it is aptly noted that Powell et al. teaches a CAR comprising a CD8 hinge and a CD28 transmembrane domain, and an intracellular domain comprising both CD28 and CD3 signaling domains, wherein the hinge comprises the amino acid sequence of SEQ ID NO: 13 (see Detailed Description).
	In light of the teachings of Ma et al., Sadelain et al., and Powell et al. it is submitted that the invention to which the instant claims are drawn would be seen as an obvious variant of the invention according to the claims of the copending application.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

19.	Claims 1, 11, 16-22, and 45 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned copending Application 16/503,984.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application 16/503,984, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Allowable Subject Matter
20.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
21.	No claim is allowed.


	Kim et al. (BMB Rep. 2014; 47 (3): 130-4) teaches cotinine is an ideal hapten to link antibody and other moieties.
	Park et al. (Clin. Chim. Acta. 2010 Sep 6; 411 (17-18): 1238-42) teaches an antibody (scFv) that specifically binds cotinine.
	Arndt et al. (Blood. 2011; 118: 1528; pp. 1-7) teaches a modular cytotoxic immune cell targeting system comprising an E5B9 epitope-tagged antibody that specifically binds to a cell surface antigen (i.e., CD33) at the surface of leukemic cells expressing CD33 and an engineering cytotoxic T cell expressing a recombinant chimeric antigen receptor that specifically binds to a peptide having the amino acid sequence of the linear E5B9 epitope.  
	Arndt et al. (Leukemia. 2014 Jan; 28 (1): 59-69) teaches redirection of genetically engineered CAR‑T cells using bifunctional molecules conjugated to a peptide epitope tag; Arndt et al. teaches a universal CAR comprising an anti-peptide epitope tag scFv, a transmembrane domain, and an intracellular signaling domain.
Tamada et al. (Clin. Cancer Res. 2012 Dec 1; 18 (23): 6436-45) teaches a method for treating a tumor expressing a tumor antigen in a subject, said method comprising administering to the subject a genetically engineered cytotoxic T cell expressing a chimeric antigen receptor (CAR) that comprises an extracellular domain comprising a single chain Fv (scFv) antigen binding domain derived from an anti-FITC antibody, which specifically binds to FITC, and a FITC-labeled antibody that specifically binds to the tumor antigen, so as to redirect the cytotoxic T cell to the site of tumor cell expressing the tumor antigen in the subject.
 	Kim et al. (J. Am. Chem. Soc. 2015 Mar 4; 137 (8): 2832-5; electronically published February 24, 2015) teaches redirection of genetically engineered CAR‑T cells using bifunctional small molecules conjugated to a hapten (FITC); Kim et al. teaches a CAR comprising an anti-FITC scFv, a transmembrane domain, and an intracellular signaling domain.
	Ma et al. (Proc. Natl. Acad. Sci. USA. 2016 Jan 26; 113 (4): E450-8; electronically published January 12, 2016) teaches redirection of genetically engineered CAR‑T cells 
	Rodgers et al. teaches (Proc. Natl. Acad. Sci. USA. 2016 Jan 26; 113 (4): E459-68; electronically published January 12, 2016) teaches redirection of genetically engineered CAR‑T cells using bifunctional molecules conjugated to a peptide neo-epitope; Rodgers et al. teaches a universal CAR comprising an anti- peptide neo-epitope scFv, a transmembrane domain, and an intracellular signaling domain.
	Eshhar et al. (Proc. Natl. Acad. Sci. USA. 1993 Jan 15; 90 (2):720-4) teaches redirection of genetically engineered T cells expressing a recombinant receptor comprising an anti-hapten (TNP) scFv.
	Sadelain et al. (Cancer Discov. 2013 Apr; 3 (4): 388-98) teaches hapten-specific CARs comprising scFvs that bind to a hapten.
	Gross et al. (Proc. Natl. Acad. Sci. USA. 1989 Dec; 86 (24): 10024-8) teaches a chimeric T cell receptor that binds to a hapten (i.e., TNP).
	Zhao et al. (J. Immunol. 2009; 183: 5563-74) reports that the use of different hinge and transmembrane domains in construction of CARs affects expression and functionality. 
	U.S. Patent Application Publication No. 20160130357-A1 teaches a CAR comprising an intracellular signaling domain comprising a CD28-derived polypeptide comprising the amino acid sequence of SEQ ID NO: 11 (as set forth by the instant application).
	Although not prior art, Albanza et al. (Mol. Ther. 2017 Nov 1; 25 (11): 2452-65) teaches the function of CAR is affected by hinge and transmembrane domains.
Fujiwara et al. (Cells. 2020 May 9; 9 (5): 1182; pp. 1-17) teaches the hinge and transmembrane domains of CARs regulate expression and signaling threshold.

23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

  
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Rawlings whose telephone number is (571) 272-0836.  The examiner can normally be reached Monday – Friday from about 8:00 a.m. to about 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
March 17, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Before the claims were drawn to a CAR comprising a hinge domain of a CD8 hinge domain comprising a sequence of at least 95% identity to SEQ ID NO: 3, a transmembrane domain of CD28 comprising a sequence of at least 95% identity to SEQ ID NO: 5 or SEQ ID NO: 7, and a signal transduction domain comprising a CD28 cytoplasmic region comprising a sequence of at least 95% identity to SEQ ID NO: 9 or SEQ ID NO: 11 and/or a CD3 zeta cytoplasmic region comprising a sequence of at least 95% identity to SEQ ID NO: 13.  
        
        2 As an example, it is known that alternative splicing of the gene encoding human “CD28” gives rise to a plurality of transcript variants encoding structurally and functionally disparate isoforms or variants of “CD28”. See, e.g., Magistrelli et al. (Biochem. Biophys. Res. Commun. 1999 May 27; 259 (1): 34-7) (see entire document; e.g., the abstract)
        3 In this instance, it appears that each of “CD8”, “CD28”, and “CD3 zeta” is a designation used in the art to refer to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these CD8”, “CD28”, and “CD3 zeta” polypeptides occurring in different species of animals are the claims directed?
        4 See M.P.E.P. § 2172 (II).
        5 According to claim 1 this scFv antibody comprises a heavy chain comprising CDRs comprising SEQ ID NOs: 23, 24, and 25 and a light chain comprising CDRs comprising SEQ ID NOs: 26, 27, and 28.
        6 Furthermore, since it is possible that an amino acid may be inserted or deleted, such that the resultant variant comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 3, it is noted that the specification fails to describe with any of the requisite clarity and particularity which amino acids may be deleted or which amino acids may be inserted, and then where within the amino acid sequence of SEQ ID NO: 3, without detriment to the function of the resulting variant.
        7 See the preceding Office actions for further discussion of this issue, where publications are cited to support the position taken.
        8 Applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
        9 The only patent mentioned by the specification is U.S. Patent No. 8,008,448, which is disclosed as provided a description of a method that can be modified to produce an anti-cotinine antibody or fragment thereof (see the paragraph bridging pages 8 and 9).
        10 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        11 The only patent mentioned by the specification is U.S. Patent No. 8,008,448, which is disclosed as provided a description of a method that can be modified to produce an anti-cotinine antibody or fragment thereof (see the paragraph bridging pages 8 and 9).
        12 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), Court Opinion.
        13 For clarity Park et al. does not teach an scFv comprising these same CDRs, which comprises the SEQ ID NO: 1 (as set forth by the instant application); nor does Park et al. teach an antibody having heavy chain and light chain variable domains comprising amino acid sequences that are identical to those of the disclosed scFv of SEQ ID NO: 1, which appear to be linked by a peptide comprising the amino acid sequence GGGGSGGGGGGS.  The disclosure by Park et al. does not render the structure of the disclosed anti-cotinine scFv obvious because the differences between the VH and VL domains of the antibody depicted in Figure 2 of Park et al. and those of the disclosed scFv are not obvious.
        14 Notably Applicant has referenced footnote #8 of the previous Office action mailed September 10, 2021 to apparently rebut the obviousness of the claimed invention.  The statement made in the footnote to which Applicant has referred was made to provide an indication that the disclosed CAR comprising an extracellular domain comprising an anti-cotinine scFv comprising SEQ ID NO: 1 would not be obvious over the prior art cited as the basis of the instant rejection; however the rejected claims are not drawn to this disclosed CAR since the claims do not recite the scFv comprises SEQ ID NO: 1.  It is only according to claim 4 that the scFv comprises SEQ ID NO: 1 and claim 4 has not been included in the listing of rejected claims.  Incidentally claim 15 is also not rejected herein.  This is at least in part because a CAR comprising SEQ ID NO: 15 or SEQ ID NO: 17 appears to be a CAR that comprises an extracellular domain comprising an anti-cotinine scFv comprising SEQ ID NO: 1.  As noted below, claim 15, although objected to as being dependent upon a rejected base claim, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.